Mr. Justice Gary delivered the opinion of the Court. We think that the evidence in this case raised a question for the jury, under the principles constantly recognized, that a servant obeying improper orders of a superior or using for a brief time defective appliances under a promise of immediate repair, and injured in consequence, is not without remedy; and that therefore the court erred in instructing the jury to find for the appellee. As the case is to go back we refrain from commenting upon the evidence. The judgment is reversed and the cause remanded.